                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KABITA CHOUDHURI,                                  Case No. 3:19-cv-04198-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTIONS TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 47, 53
                                  10     SPECIALISED LOAN SERVICING, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This order resolves defendants’ motions to dismiss, Dkt. Nos. 47 (Bosco Credit motion),

                                  14   53 (Specialised Loan Servicing motion), pro se plaintiff Choudhuri’s third amended complaint

                                  15   (TAC), Dkt. No. 42. The parties’ familiarity with the record is assumed. All of the claims in the

                                  16   TAC are dismissed except for the RESPA claim against both defendants in the “promissory

                                  17   estoppel” count. The requests for judicial notice are denied as moot. Dkt. Nos. 48, 55.

                                  18          Fraud (Count 3): In the order dismissing the second amended complaint, the Court advised

                                  19   Choudhuri that she had not provided enough facts to plausibly allege that Bosco had fraudulently

                                  20   failed to apply prior payments to her debt. Dkt. No. 33 at 1-2. The TAC did not remedy this

                                  21   shortfall, and certainly not with the specificity required by Federal Rule of Civil Procedure 9(b).

                                  22   See Irving Firemen’s Relief & Ret. Fund v. Uber Tech., Inc., 998 F.3d 397, 404 (9th Cir. 2021).

                                  23   The fraud claim is dismissed with prejudice.

                                  24          Civil RICO (Count 2): The Court advised Choudhuri in the dismissal order that the TAC

                                  25   did not allege enough facts to state a plausible claim for racketeering under the RICO statute, 18

                                  26   U.S.C. § 1962. Dkt. No. 33 at 4. The TAC similarly fails to adequately allege any of the elements

                                  27   of a RICO claim, including an enterprise or pattern of racketeering activity. See Sanford v.

                                  28   MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010). The lack of a plausible substantive claim
                                   1   forecloses a RICO conspiracy claim. Id. at 559. The RICO claim is dismissed with prejudice.

                                   2          Harassment/Contract Claim (Count 4): The dismissal order concluded that the second

                                   3   amended complaint had not alleged enough facts to plausibly state harassment or breach of

                                   4   contract claims, including a failure to allege a contract in issue. Dkt. No. 33 at 4. The TAC again

                                   5   did not add enough new facts to fill in these gaps. Count 3 is dismissed with prejudice.

                                   6          To the extent Choudhuri sought to allege new claims in the TAC, they are dismissed on the

                                   7   basis of the prior order, which barred new claims without the Court’s prior approval. Dkt. No. 33

                                   8   at 4. As the Court previously stated, it has liberally construed Choudhuri’s pleading efforts in

                                   9   light of her pro se status. Id. at 3. The same is true here. Dismissal with prejudice is warranted

                                  10   because Choudhuri has had multiple opportunities to state plausible claims, and specific guidance

                                  11   from the Court on where her prior efforts fell short. See Navajo Nation v. Dep’t of the Interior,

                                  12   876 F.3d 1144, 1174 (9th Cir. 2017).
Northern District of California
 United States District Court




                                  13          The parties are directed to submit by July 16, 2021, a proposed scheduling order for the

                                  14   RESPA claim.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 18, 2021

                                  17

                                  18
                                                                                                    JAMES DONATO
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
